DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Under the section entitled “CROSS REFERENCE TO RELATED APPLICATION”  at paragraph [01], on line 2 , the phrase - -as U.S. Patent No. 10,726,492  - -   has been inserted after “allowed”.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-20 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“calculate, at a calculation module communicably coupled to the network interface and based on the first amount of time, a total amount of time for which the residence was rented out within a policy period associated with an insurance policy for the owner, retrieve, at the calculation module and from the at least one database maintained by the inventory module, data characterizing one or more features of the residence, compute t the calculation module an insurance  premium for the owner based on the total amount of time for which the residence was rented out and based on the data characterizing the one or more features of the residence” as recited in independent claim 1.

“calculate, at a calculation module of the home sharing insurance subsystem communicably coupled to the network interface and based on the first amount of time, a total amount of time for which the residence was rented out within a policy period associated with an insurance policy for the owner, retrieve, at the calculation module and from a database maintained by an inventory module of the home sharing insurance subsystem, data characterizing one or more features of the residence, compute, at the calculation module an insurance premium for the owner based on the total amount of time for which the residence was rented out and based on the data characterizing the one or more features of the residence” as recited in independent claim 9.

“calculating, at a calculation module communicably coupled to the network interface and based on the first amount of time, a total amount of time for which the residence was rented out within a policy period associated with an insurance policy for the owner, retrieving, at the calculation module and from a database maintained by the inventory module, data characterizing one or more features of the residence, computing, at the calculation module, an insurance premium for the owner based on the total amount of time for which the residence was rented out and based on the data characterizing the one or more features of the residence” as recited in independent claim 15. 

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations.
 Devereaux et al (US Pat. No. 10,679,296) disclose a computer system and method for processing risk or loss related data to determine insurance products/warranties for objects located in an insured property. Informatic data is received from one or more informatic sensor devices relating to one or more objects located in an insured property. Analysis is performed on the informatic data to determine a condition score for at least one of the one or more objects located in the insured property. Determination is made if one or more insurance products are to be recommended for the at least object located in the insured property based upon the determined condition score.

Glaudin et al (10,453,149)  disclose a system and method for analyzing property telematics data, with homeowner permission or affirmative consent, to update risk-based coverage of a property, such as a house, during a short-term rental. The systems include a renter analytics computing device, a plurality of property telematics devices at the property, including at least one sensor, and a property telematics controller. The renter analytics computing device is configured to retrieve a pre-rental record including parameters of a short-term rental of the property, and retrieve property telematics data, from the property telematics devices, associated with the short-term rental. The renter analytics computing device may develop a risk level profile associated with the short-term rental and determine an adjusted coverage rate to cover the property during the short-term rental. As a result, a homeowner of the property may be protected against damages incurred to the property during the short-term rental.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


May 9, 2022